DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16MAY2022 has been entered.

Allowable Subject Matter
Claims 1-9 are allowed.
The closest prior art of record (LEE) describes a structure and method for operating a data transfer mechanism such that data are simultaneously inputted/outputted by pad groups each including non-adjacent pads (LEE, e.g., ¶0070) and further identifies that the transmission times are different (LEE, e.g., ¶0072).  The examiner notes that this is a disclosure of simultaneous operation and is not a disclosure that the actual transfer of data is occurring simultaneously.  Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific data transfer details wherein the memory controller transmits data from one of the K data input/output terminals in the first data input/output terminal group to the first package terminal through the first channel and transmits another data from one of the K data input/output terminals in the second data input/output terminal group to the second package terminal through the second channel simultaneously while the memory controller transmits data through the first channel, as are now included in all the independent claims, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137